Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-13 and 18-19 in the reply filed on December 29th, 2021 are acknowledged. Claims 1 and 9 have been amended. Claim 14 has been cancelled. New claim 20 has been added.  Claims 15-17 have been withdrawn from consideration.  Claims 1-13 and 15-20 are pending.
Action on merits of claims 1-13 and 18-20 as follows.

Claim Rejections - 35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-4, 9-11 and 18-20 are rejected under 35 U.S.C.103 as unpatentable over Ma (CN 107887421, hereinafter as Ma ‘421).
Regarding Claim 1, Ma ‘421 teaches a display panel (see para. [0002] and [0051]; Fig. 2), comprising a first power bus (Fig. 2, (122); [0068]) and a first power line (Fig. 2, (11); [0058]-[0059]), wherein a display region of the display panel comprises a first region and a second region, the first region and the second region comprise a plurality of first pixel units, respectively, the first power bus is between the first region and the second region, and the first power line (11) is electrically connected to the first power bus (122) and extends from the first power bus to the first region and the second region, respectively, so as to supply power to the plurality of first pixel units in the first region and the second region, respectively (see Fig. 4).  
Examiner notes that claim 1 contains functional limitation “to supply power to the plurality of first pixel units in the first region and the second region, respectively” (emphasis added). According to MPEP 2173(05) g. "the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, the term “to supply power to the plurality of first pixel units in the first region and the second region, respectively” is nothing else than the result achieved by the invention. 
Thus, Ma ‘421 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the first power line extends, in different directions, from the first power bus to the first region and the second region, respectively; and in a direction perpendicular to an 
However, it has been held to be within the general skill of a worker in the art to have 
the first power line extends, in different directions, from the first power bus to the first region and the second region, respectively; and in a direction perpendicular to an extending direction of the first power bus, the display panel comprises two opposite sides, and the first power bus has different distances from the two opposite sides on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A person of ordinary skills in the art is motivated to have the first power line extends, in different directions, from the first power bus to the first region and the second region, respectively; and in a direction perpendicular to an extending direction of the first power bus, the display panel comprises two opposite sides, and the first power bus has different distances from the two opposite sides in order to improve the performance of the display device.

Regarding Claim 20, Ma ‘421 teaches a display panel (see para. [0002] and [0051]; Fig. 2), comprising a first power bus (Fig. 2, (122); [0068]) and a first power line (Fig. 2, (11); [0058]-[0059]), wherein a display region of the display panel comprises a first region and a second region, the first region and the second region comprise a plurality of first pixel units, 
and the plurality of first power lines (11) form at least one mesh structure, and each of the at least one mesh structure corresponds to at least one first pixel unit (see Fig. 5).
Examiner notes that claim 1 contains functional limitation “to supply power to the plurality of first pixel units in the first region and the second region, respectively” (emphasis added). According to MPEP 2173(05) g. "the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, the term “to supply power to the plurality of first pixel units in the first region and the second region, respectively” is nothing else than the result achieved by the invention. 

Regarding Claim 2, Ma ‘421 teaches the first pixel units comprised in the first region and the first pixel units comprised in the second region are identical in number (sub-display areas A2-A4); Figs. 4-6 and 8-10); [0061].  I would obviously appear that the sub-display areas A2-A4 (equivalent to first to fourth regions) having number the pixel units being equal.



Regarding Claims 4 and 19, Ma ‘421 teaches the first power input line connects a first terminal and a second terminal, which are opposite to each other, of the first power bus to the power management circuit, respectively (see Figs. 1, 9 and 12).  
	
Regarding Claim 9, Ma ‘421 teaches a second power bus and a second power line, wherein the display region further comprises a third region and a fourth region (A3-A4), the third region and the fourth region comprise a plurality of second pixel units, respectively, the second power bus is between the third region and the fourth region, and the second power line is electrically connected to the second power bus and extends from the second power bus to the third region and the fourth region, respectively, so as to supply power to the plurality of second pixel units in the third region and the fourth region, respectively (see Fig. 12).  

Regarding Claim 10, Ma ‘421 teaches the first power bus is substantially parallel to the second power bus (122), and the first power line is substantially parallel to the second power line (see Fig. 11).  

	Regarding Claim 11, Ma ‘421 teaches a second power input line, -3-U.S. Application No: 16/643,619Attorney Docket: 1734-608wherein the second power input line connects the second power bus to the power management circuit, and the power 

Claims 5-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ma ‘421 as applied to claim 4 above, and further in view of Li (CN 107910352, hereinafter as Li ‘352).
Regarding Claim 5, Ma ‘421 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a base substrate, wherein the first power bus, the first power line, the first power input line, and the first pixel units are on the base substrate, and the first power line and the first power bus are formed in an identical layer with respect to the base substrate”.  
However, Li ‘352 teaches a base substrate (Fig. 3, (10); [0025]), wherein the first power bus (or a horizontal segment (100)), the first power line (400), the first power input line (or a vertical segment (200)), and the first pixel units are on the base substrate (see Fig. 2), and the first power line and the first power bus are formed in an identical layer with respect to the base substrate (see Fig. 2, para. [0025]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ma ‘421 by having the first power bus, the first power line, the first power input line, and the first pixel units are on the base substrate, and the first power line and the first power bus are formed in an identical layer with respect to the base substrate in order to improve the display uniformity (see para. [0024]) as suggested by Li ‘352.
Furthermore, it has been held to be within the general skill of a worker in the art to have the first power line and the first power bus formed in an identical layer with respect to the base In re Leshin, 125 USPQ 416.,

Regarding Claim 6, Li ‘352 teaches a base substrate (10), wherein the first power bus, the first power line, the first power input line, and the first pixel units are on the base substrate (see Fig. 4a), and the first power line (400) and the first power bus (100) are formed in different layers with respect to the base substrate and are electrically connected to each other through a via hole (see Fig. 3).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the first power line and the first power bus are formed in different layers with respect to the base substrate on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.,

Regarding Claim 7, Li ‘352 teaches an insulating layer (500; [0031]) is provided between the first power line and the plurality of first pixel units, via hole structures are provided in the insulating layer, and the first power line is connected to the plurality of first pixel units through the via hole structures (300; [0031]), respectively (see para. [0025]-[0026]).  

Regarding Claim 8, Li ‘352 teaches a plurality of first power lines, wherein the plurality of first power lines form a mesh structure (see Fig. 2).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the plurality of first power lines form a mesh structure on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.,

	Regarding Claim 12, Li ‘352 teaches the second power input line connects a first terminal and a second terminal, which are opposite to each other, of the second power bus to the power management circuit, respectively (see Fig. 2).  

	Regarding Claim 13, Li ‘352 teaches a plurality of second power lines, wherein the plurality of second power lines form a mesh structure (see Fig. 2).  

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-13 and 18-20 filed on December, 29th, 2021, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
6.	Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
8.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DZUNG TRAN/
Primary Examiner, Art Unit 2829